     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1159 Page 1 of 43




1 KRISTEN K. WAGGONER, WA Bar 27790

2 RYAN J. TUCKER, AZ Bar 034382*
     JEREMIAH GALUS, AZ Bar 030469*
3 ALLIANCE DEFENDING FREEDOM

4 15100 N. 90th Street
  Scottsdale, AZ 85260
5
  Telephone: (480) 444-0020
6 kwaggoner@adflegal.org
  rtucker@adflegal.org
7
  jgalus@adflegal.org
8
     DAVID A. CORTMAN, GA Bar 188810*
9
     ALLIANCE DEFENDING FREEDOM
10   1000 Hurricane Shoals Rd. NE
     Ste. D-1100
11
     Lawrenceville, GA 30043
12   Telephone: (770) 339-0774
13   dcortman@ADFlegal.org

14 *Admitted pro hac vice

15                 UNITED STATES DISTRICT COURT
16                EASTERN DISTRICT OF WASHINGTON
17
     CHRIST’S CHURCH OF MT.                   Case No.: 2:20-cv-00197
18   SPOKANE; WESTGATE
     CHAPEL,                                  Judge Thomas O. Rice
19
             Plaintiffs,
20                                            PLAINTIFFS’ MOTION FOR
     v.                                       PRELIMINARY
21
                                              INJUNCTION
22   JAY INSLEE, in his official
     capacity as Governor of
23                                            Hearing Requested
     Washington; ROBERT
24   FERGUSON, in his official
     capacity as the Attorney General
25
     of Washington; BRET D.
26   DAUGHERTY, in his official
     capacity as Adjutant General;



                      MOTION FOR PRELIMINARY INJUNCTION
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1160 Page 2 of 43




1    JOHN BATISTE, in his official
2    capacity as Chief of the
     Washington State Patrol, OZZIE
3    KNEZOVICH, in his official
4    capacity as Sheriff of Spokane
     County, ADAM FORTNEY, in his
5
     official capacity as Sheriff of
6    Snohomish County,
                 Defendants.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                      MOTION FOR PRELIMINARY INJUNCTION
      Case 2:20-cv-00197-TOR           ECF No. 37       filed 12/16/20     PageID.1161 Page 3 of 43




 1
                                      TABLE OF CONTENTS
 2
     TABLE OF CONTENTS ............................................................................ i
 3
     TABLE OF AUTHORITIES ......................................................................ii
 4
     INTRODUCTION ...................................................................................... 1
 5
     STATEMENT OF FACTS ......................................................................... 3
 6

 7

 8

 9 LEGAL STANDARD ............................................................................... 13

10 ARGUMENT ........................................................................................... 14

11     I. The Churches are likely to succeed on the merits of their claims. 14
12

13

14

15     II. The Church has already suffered and will continue to suffer
16     irreparable harm without an injunction. ............................................. 33
17     III. The balance of equities sharply favors the Churches. ................ 33

18
       IV. An injunction will serve the public interest. ............................... 34
     CONCLUSION ........................................................................................ 34
19
     Certificate of Service ............................................................................... 36
20

21

22

23

24

25

26


                              MOTION FOR PRELIMINARY INJUNCTION
                                                         i
     Case 2:20-cv-00197-TOR         ECF No. 37       filed 12/16/20     PageID.1162 Page 4 of 43




1
                                TABLE OF AUTHORITIES
2

3
     Cases
4
     Antietam Battlefield KOA v. Hogan,
5
          No. 1:20-cv-01130, 2020 WL 2556496 (D. Md. May 20, 2020); ..... 19
6
     Calvary Chapel Dayton Valley v. Sisolak,
7
          No-20-16169, 2020 WL 7350247 (9th Cir. Dec. 15, 2020) .. 1, 15, 16,
8
          29
9
     Calvary Chapel of Bangor v. Mills,
10
          No. 1:20-cv-00156, 2020 WL 2310913 (D. Me. May 9, 2020) ......... 19
11
     Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah,
12
          508 U.S. 520, 542 (1993) ........................................................ passim
13
     Cross Culture Christian Center. v. Newsom,
14
          No. 2:20-cv-00832, 2020 WL 2121111 (E.D. Cal. May 5, 2020)..... 19
15
     Employment Division, Department of Human Resources of Oregon v.
16
          Smith,
17
          494 U.S. 872, 884 (1990) ......................................................... 25, 26
18
     Harvest Rock Church v. Newsom,
19
          No. 20A94, 2020 WL 7061630 (U.S. Dec. 3, 2020)......................... 28
20
     High Plains Harvest Church v. Polis,
21
          No. 20A105, 2020 WL 7345850 (U.S. Dec. 15, 2020) ..................... 28
22
     Jacobson v. Massachusetts,
23
          197 U.S. 11 (1905) .......................................................................... 27
24
     Koller v. Brown,
25
          224 F. Supp. 3d 871 (N.D. Cal. 2016) ............................................ 14
26


                          MOTION FOR PRELIMINARY INJUNCTION
                                                     ii
     Case 2:20-cv-00197-TOR         ECF No. 37      filed 12/16/20     PageID.1163 Page 5 of 43




1 Lovell v. City of Griffin,

2         303 U.S. 444 (1938) ........................................................................ 29
3 Maryville Baptist Church v. Beshear,

4         No. 3:20-cv-278, 2020 WL 1909616 (W.D. Ky. Apr. 18, 2020) ....... 19
5 Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Commision,

6         138 S. Ct. 1719 (2018) .............................................................. 23, 25
7 McDaniel v. Paty,

8         435 U.S. 618 (1978) ........................................................................ 16
9 Melendres v. Arpaio,

10        695 F.3d 990 (9th Cir. 2012) .................................................... 14, 34
11 Reed v. Town of Gilbert,

12        576 U.S. 155 (2015) ........................................................................ 29
13 Roberts v. Neace,

14        958 F.3d 409 (6th Cir. 2020) .................................................... 24, 25
15 Robinson v. Murphy,

16        No. 20A95, 2020 WL 7346601 (U.S. Dec. 15, 2020)....................... 28
17 Roman Catholic Diocese of Brooklyn v. Cuomo,

18        No. 20A87, 2020 WL 6948354 (U.S. Nov. 25, 2020) .............. passim
19 Sanders County. Republican Center Committee v. Bullock,

20        698 F.3d 741 (9th Cir. 2012) ......................................................... 31
21 Sherbert v. Verner,

22        374 U.S. 398 (1963) ....................................................................... 26
23 Soos v. Cuomo,

24        No. 1:20-cv-651, 2020 WL 3488742 (N.D.N.Y. June 26, 2020)...... 19
25

26


                          MOTION FOR PRELIMINARY INJUNCTION
                                                    iii
     Case 2:20-cv-00197-TOR           ECF No. 37        filed 12/16/20       PageID.1164 Page 6 of 43




 1 South Bay United Pentecostal Church v. Newsom,

 2         No. 20-55533, 509 U. S. ___, 2020 WL 2813056 (May 29, 2020)
 3         ................................................................................................ passim
 4 South Oregon Barter Fair v. Jackson County, Oregon,

 5         372 F.3d 1128 (9th Cir. 2004) ........................................................ 30
 6 Trinity Lutheran Church of Columbia, Inc. v. Comer,

 7         137 S. Ct. 2012 (2017) .................................................................... 16
 8 Widmar v. Vincent,

 9         454 U.S. 263 (1981) ........................................................................ 29
10

11 Statutes

12 WASH. REV. CODE § 9.92.020 (2020) ..................................................... 6

13

14 Other Authorities

15 10-Day Weather for Mead, Washington, The Weather Channel,

16         https://bit.ly/38qHPNp (last accessed Dec. 16, 2020) ...................... 4
17 Governor Jay Inslee, Address Regarding Demonstrations (June 1, 2020),

18         https://www.pscp.tv/w/1OyJAYjMnBgJb. ................................ 12, 21
19 Governor Jay Inslee, Press Conference on Covid-19 (June 4, 2020),

20         https://bit.ly/2IWoxGJ ........................................................ 13, 21, 31
21 Governor Jay Inslee, Press Conference on Covid-19 (June 8, 2020),

22         https://bit.ly/3qXWZ4W ............................................................ 13, 30
23 Risking your health to fight racism (Thank you!), Medium (Jun. 2,

24         2020), https://medium.com/wadepthealth/risking-your-health-to-
25         fight-racism-thank-you-7a528a692f81 .......................................... 13
26


                            MOTION FOR PRELIMINARY INJUNCTION
                                                        iv
     Case 2:20-cv-00197-TOR       ECF No. 37      filed 12/16/20    PageID.1165 Page 7 of 43




1 Seattle Times Staff, Seattle-area protests: Police declare a riot as

2         demonstrators gather for fourth day to call for police
3         accountability, THE SEATTLE TIMES (updated June 2, 2020),
4         https://bit.ly/2LF93rD. ....................................................... 12, 21, 30
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                         MOTION FOR PRELIMINARY INJUNCTION
                                                  v
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1166 Page 8 of 43




 1                              INTRODUCTION
 2        Three weeks ago, the Supreme Court in Roman Catholic Diocese of
 3 Brooklyn v. Cuomo made clear that “even in a pandemic,” the Free

 4 Exercise Clause is not “put away and forgotten.” No. 20A87, 2020 WL

 5 6948354, at *3 (U.S. Nov. 25, 2020). Not only did Diocese of Brooklyn

 6 bring to an end the lower courts’ leaning on the 100-year-old Jacobson

 7 decision to displace modern constitutional analysis, but the Supreme

 8 Court also made clear that secular comparators to a church are not

 9 limited to other churches or even movie theaters, lectures, concerts, and

10 the   like. They also include businesses such as retails stores,
11 manufacturers, professional offices, transportation facilities, garages,

12 hardware stores, bike repair shops, signage companies, liquor stores, and

13 acupuncturists. Id. at *2; see also id. at *4 (Gorsuch, J., concurring). The

14 Ninth Circuit Court of Appeals followed suit, reversing a district court

15 decision upholding Nevada’s COVID-19 restrictions, which allowed

16 casinos and other businesses to operate at 50% of their building capacity

17 while limiting houses of worship to 50 people, regardless of the size of

18 their building. Calvary Chapel Dayton Valley v. Sisolak, No-20-16169,

19 2020 WL 7350247, at *4-*5 (9th Cir. Dec. 15, 2020). But Governor Inslee

20 has not heeded that direction.

21        Rather than amend his proclamation to treat houses of worship less
22 harshly than comparable secular facilities, Governor Inslee doubled

23 down. On December 10, 2020, Governor Inslee issued Proclamation 20-

24 25.9, extending his prior restrictions until January 4, 2021. Attached as

25 Exhibit 1. These “temporary” orders restrict indoor religious services to

26 “25 percent of indoor occupancy limits, or no more than 200 people,


                      MOTION FOR PRELIMINARY INJUNCTION
                                           1
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1167 Page 9 of 43




 1 whichever     is fewer,” and impose specific liturgical restrictions
 2 prohibiting indoor congregational singing, choirs, bands, ensembles, and

 3 any music beyond a single vocalist with a single accompanist. Id. at 4.

 4 This means Westgate Chapel, with a fire code capacity of 3,370 for its

 5 entire facility, can only accommodate less than 9% in its buildings and

 6 cannot include a worship band at its services, no matter how far apart

 7 they are socially distanced.

 8        Many secular businesses and activities, on the other hand, receive
 9 exemptions and more lenient treatment under the Governor’s orders.

10 First, the Governor’s orders grant de facto gathering exemptions to at

11 least 158 broad categories of activity that the Governor deems “essential.”

12 An unlimited number of people are permitted to visit, work at, and

13 patronize “essential” operations including airports, subways, cannabis

14 retailers, breweries, wineries, coffee production facilities, company

15 cafeterias, and media operations. See Proclamation 20-25.9, Ex. 1, at 3

16 (extending Proclamation 20-25); Proclamation 20-25, ECF No. 33-3 at 4

17 (“All essential businesses are encouraged to remain open and maintain

18 operations”); Essential Workers List, ECF No. 33-4 at 1-12 (listing

19 activity deemed “essential”).

20        This discriminatory treatment of religion must end immediately. In
21 the ten months since the COVID-19 pandemic began, state executives

22 have consistently imposed more severe burdens on religious conduct than

23 comparable secular activities. As Washington’s religious organizations

24 struggle to worship and serve their congregations under unique capacity

25 restrictions, no such restrictions apply for at least 158 businesses and

26 activities that the Governor considers “essential,” including cannabis


                      MOTION FOR PRELIMINARY INJUNCTION
                                           2
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1168 Page 10 of 43




 1 retailers, coffee roasters, liquor stores, bicycle shops, breweries, wineries,

 2 and big-box stores.

 3        Even “non-essential” activities like restaurants, convention
 4 centers, professional offices, and “personal services” (including tattoo

 5 parlors, nail salons, barbershops, and hair salons) have received more

 6 favorable treatment. Indeed, for months Governor Inslee has granted

 7 restaurants twice the capacity allowed for churches with no numerical

 8 cap, assuring diners that they may gather around the same table with

 9 people from different households. No such accommodation applies for

10 families wishing to gather at the Lord’s table. “Who knew public health

11 would so perfectly align with secular convenience?” Diocese of Brooklyn,

12 2020 WL 6948354, at *4 (Gorsuch, J., concurring).

13        Plaintiffs Westgate Chapel (“Westgate”) and Christ’s Church of Mt.
14 Spokane (“Christ’s Church”) (collectively “the Churches”) plan to worship

15 indoors at 50% capacity with strict social distancing and hygiene

16 protocols to    govern their services. But despite these measures,
17 Defendants threaten the Churches with criminal penalties including

18 imprisonment up to one year and fines up to $5,000.00. An injunction is

19 needed to preserve the Churches’ constitutional rights and allow them to

20 safely worship consistent with their religious beliefs.

21                            STATEMENT OF FACTS
22              The Churches and their religious services
23        Westgate is located in Snohomish County and has served its
24 community for over 61 years. Decl. of Alec Rowlands, attached as

25 Exhibit 2, ¶¶ 1, 3. Westgate is proud of its multicultural community,

26 including members representing at least 62 nations. Id. ¶ 5. In addition


                      MOTION FOR PRELIMINARY INJUNCTION
                                           3
     Case 2:20-cv-00197-TOR    ECF No. 37   filed 12/16/20   PageID.1169 Page 11 of 43




 1 to its corporate worship, Westgate contributes to its community by

 2 maintaining a food and clothing bank, serving the homeless and people

 3 with special needs, and hosting a “healing and recovery” group support

 4 people struggling with drug abuse, alcoholism, and addiction.1 Id. ¶ 6.

 5 And Christ’s Church, located in Spokane County, has served its

 6 community for nearly 20 years through corporate worship and service.

 7 Decl. of Peter Hull, attached as Exhibit 3, ¶¶ 1, 3.

 8           The Churches believe that the Bible is the inspired Word of God
 9 and sole authority for faith and practice. Ex. 2, ¶ 7; Ex. 3 ¶ 5. The

10 Churches sincerely believe that the Bible commands Christians to gather

11 in person for corporate worship, and that such gatherings cannot be

12 substituted with remote viewing. Ex. 2, ¶¶ 8-11; Ex. 3, ¶¶ 6-9. Neither

13 virtual nor drive-in services are feasible due to the Churches’ lack of

14 broadcasting resources and some parishioners’ lack of internet access.

15 Ex. 2, ¶ 12; Ex. 3, ¶¶ 10-11. Outdoor services are also impracticable for

16 the Churches due to inclement weather,2 noise from nearby traffic, and

17

18   1   The Governor’s orders and guidance classify as “essential” workers
19
     providing clothing, food, and support for vulnerable populations to ensure
20
     their health and well-being. See Essential Workers List, ECF No. 33-4 at
21
     2.
22   2   The 10-day forecast for Christ’s Church includes freezing temperatures,
23
     rain, and snow. See 10-Day Weather for Mead, Washington, The Weather
24
     Channel,
25
     https://weather.com/weather/tenday/l/be33741592cdb4b0d08e3f99fc462
26
     59355a0cb47163614e149ade17cd2aef91a (last accessed Dec. 16, 2020).

                        MOTION FOR PRELIMINARY INJUNCTION
                                            4
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1170 Page 12 of 43




 1 the inability of attendees with reduced mobility to traverse areas where

 2 outdoor services could be held. Ex. 2, ¶ 13; Ex. 3, ¶ 12.

 3          Westgate has a total fire code capacity of 3,370 for its facility. Ex.
 4 2, ¶ 14.3 And it currently holds worship services in two separate rooms,

 5 each with its own egress, ingress, and restrooms. Id. ¶ 15. These spaces

 6 include a sanctuary that seats 1300 people and a fellowship hall that

 7 seats 400 people. Id. Westgate seeks to hold indoor services at up to 50%

 8 of capacity in these areas (up to 650 people in the sanctuary and up to

 9 200 people in the fellowship hall) and has configured its seating to

10 provide for proper social distancing of at least six feet separation between

11 families and individuals. Id. ¶¶ 17, 28.

12          Christ’s Church has total fire code capacity of approximately 218
13 for its facility, and primarily holds worship services in its sanctuary with

14 capacity of approximately 110 people. Ex. 3, ¶¶ 13-14. With Christmas

15 soon upon us, Christ’s Church plans to hold indoor services at 50% of its

16 sanctuary’s capacity (about 55 people) and has configured its seating to

17 provide for proper social distancing of at least six feet separation between

18 families and individuals. Id. ¶ 16, 26.

19          The Churches have adopted—and will follow—strict social
20 distancing and health and safety protocols. Ex. 2, ¶ 16; Ex. 3, ¶ 15. To

21 ensure proper social distancing, the Churches have provided for at least

22 six feet of separation between each individual or family. Ex. 2, ¶ 17; Ex.

23

24   3   Under the Governor’s current proclamation, that means Westgate can
25
     only accommodate less than 2% of its fire code capacity and just 2.9% of
26
     its sanctuary seating. See Ex. 2, ¶¶ 22-23.

                        MOTION FOR PRELIMINARY INJUNCTION
                                           5
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1171 Page 13 of 43




 1 3, ¶ 16. In addition, the Churches’ protocols include using a single

 2 entrance with doors already open, advising attendees of social distancing

 3 protocols, asking attendees to wear face coverings, providing hand

 4 sanitizer, using prepackaged communion elements, and sanitizing the

 5 sanctuary, hallways, bathrooms, and common surfaces before and after

 6 each service. Ex. 2, ¶ 18; Ex. 3, ¶ 17.

 7              Orders prohibiting and restricting religious services
 8        On February 29, 2020, Governor Inslee declared a state of
 9 emergency in response to the Covid-19 outbreak, which remains in effect.

10 See Proclamation 20-25.9, Ex. 1, at 1, 3.

11        Orders prohibiting religious services. On March 23, 2020,
12 Governor Inslee issued a statewide stay-home order (Stay Home – Stay

13 Healthy), which prohibited in-person religious services of any size under

14 threat of criminal penalties, including imprisonment for up to one year

15 and fines in an amount up to $5,000.00. See Proclamation 20-25, ECF No.

16 33-3 § 2; WASH. REV. CODE § 9.92.020 (2020). Governor Inslee issued two

17 subsequent orders extending his wholesale prohibition of in-person

18 religious services through May 4, 2020. See Proclamations 20-25.1 and

19 20-25.2, ECF Nos. 33-5 & 33-6. Under these first three Stay Home – Stay

20 Healthy orders, Governor Inslee closed or severely restricted operations

21 that he deems “non-essential” but encouraged operations that he deems

22 “essential” to remain open. Proclamation 20-25, ECF No. 33-3 at 4. The

23 list of activity that Governor Inslee deems “essential” is fourteen pages

24 long and identifies 158 categories of operations spanning thirteen broad

25 sectors of the economy, but the list omits religious worship services. See

26 Essential Workers List, ECF No. 33-4.


                      MOTION FOR PRELIMINARY INJUNCTION
                                           6
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1172 Page 14 of 43




 1        Restrictions on in-person religious services. On May 4, 2020,
 2 Governor Inslee issued Proclamation 20-25.3 (later named Safe Start –

 3 Stay Healthy), which introduced the State’s original four-phase county-

 4 by-county “Safe Start Plan.” See Proclamation 20-25.3, ECF No. 33-7 at

 5 3-4; Original Reopening Plan, ECF No. 33-8. Under Phase 1 of the

 6 original reopening plan, in-person church services of any size remained

 7 prohibited, and under Phase 2, spiritual gatherings were limited to 5

 8 people regardless of building size. Original Reopening Plan, ECF No. 33-

 9 8 at 7. The original reopening plan allowed counties to apply for a

10 variance to proceed through the phases more quickly. Id. at 6, 8-9. The

11 Washington State Department of Health granted variances allowing

12 Spokane and Snohomish Counties to advance to Phase 2 on May 22, 2020

13 and June 5, 2020, respectively. See Spokane County Variance, ECF No.

14 33-10; Snohomish County Variance, ECF No. 33-12.

15        Governor Inslee later issued four more Safe Start – Stay Healthy
16 orders extending and adjusting his four-phase Safe Start Plan. See

17 Proclamation 20-25.4, attached as Exhibit 4; Proclamation 20-25.5,

18 attached as Exhibit 5; Proclamation 20-25.6, attached as Exhibit 6;

19 Proclamation 20-25.7, attached as Exhibit 7. While the original

20 reopening plan enumerated restrictions for religious services and other

21 activities, these subsequent Safe Start – Stay Healthy orders refer the

22 public to industry-specific guidance documents. See, e.g., Proclamation

23 20-25.4, Ex. 4, at 4. The above-referenced proclamations expressly

24 provide that Governor Inslee may change the restrictions imposed on

25 religious activity, “reinstat[ing] the prohibitions established in earlier

26 proclamations” (some of which completely prohibited in-person services),


                      MOTION FOR PRELIMINARY INJUNCTION
                                           7
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1173 Page 15 of 43




 1 “returning any or all counties to a prior phase,” or issuing new guidance.

 2 See Proclamation 20-25.7, Ex. 7 at 5-6. The orders also provide that

 3 “violators of this order may be subject to criminal penalties pursuant to

 4 RCW 43.06.220(5).” See id at 6.

 5        To date, Governor Inslee has issued four guidance documents
 6 imposing     restrictions specifically for “Religious and Faith-based
 7 Organizations.” The first guidance document described religious services

 8 as “COVID-19 ‘superspreader’ events” and restricted in-person religious

 9 services in Phase 2 counties to “25% capacity or 50 individuals, whichever

10 is less.” See First Religious Guidance (May 27, 2020), ECF No. 33-13, at

11 1. The remaining guidance documents restricted in-person religious

12 services in Phase 2 counties to 25% capacity or 200 individuals,

13 whichever is less. See Second Religious Guidance (June 18, 2020)

14 (updated Aug. 10, 2020), ECF No. 33-14 at 1; Third Religious Guidance

15 (Oct. 21, 2020), ECF No. 33-15 at 1; Fourth Religious Guidance (Dec. 2,

16 2020), attached as Exhibit 8, at 1. Notably, the third guidance document

17 allowed houses of worship to simultaneously host multiple services in

18 separate rooms with their own entrance and restrooms. See Third

19 Religious Guidance, ECF No. 33-15 at 1. All of the guidance documents

20 include an official encouragement that all worship services be held

21 remotely. See Ex. 8, at 1.

22        Current “temporary” restrictions expiring January 4, 2020.
23 On November 15, 2020, Governor Inslee issued Proclamation 20-25.8,

24 announcing a four-week set of “temporary statewide restrictions” set to

25 expire on December 14. Proclamation 20-25.8, attached as Exhibit 9;

26 State Defendants’ Answer to Second Amended Complaint, ECF No. 34 at


                      MOTION FOR PRELIMINARY INJUNCTION
                                           8
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1174 Page 16 of 43




 1 2-3 (describing the restrictions as “temporary”). On December 10, 2020,

 2 Governor Inslee issued Proclamation 20-25.9, amending and extending

 3 the restrictions from Proclamation 20-25.8 until January 4, 2020. See

 4 Proclamation 20-25.9, Ex. 1. These “temporary” orders restrict indoor

 5 religious services to “25 percent of indoor occupancy limits, or no more

 6 than 200 people, whichever is fewer,” and imposed specific liturgical

 7 restrictions prohibiting indoor congregational singing, choirs, bands,

 8 ensembles, and any music beyond a single vocalist with a single

 9 accompanist. See id. at 4.

10              Exemptions and favorable treatment for secular
11              activity

12        Many secular businesses and activities receive exemptions and
13 more lenient treatment under the Governor’s orders. First, the

14 Governor’s orders grant de facto gathering exemptions to at least 158

15 broad categories of activity that the Governor deems “essential.” An

16 unlimited number of people are permitted to visit, work at, and patronize

17 “essential” operations including airports, subways, cannabis retailers,

18 breweries, wineries, coffee production facilities, company cafeterias, and

19 media operations. See Proclamation 20-25.9, Ex. 1, at 3 (extending

20 Proclamation 20-25); Proclamation 20-25, ECF No. 33-3 at 4 (“All

21 essential businesses are encouraged to remain open and maintain

22 operations”); Essential Workers List, ECF No. 33-4 at 1-12 (listing

23 activity deemed “essential”).

24        Second, although recent orders temporarily tightened restrictions
25 on some secular activities, such restrictions were not in effect when the

26 Churches filed their complaints, and even these elevated restrictions


                      MOTION FOR PRELIMINARY INJUNCTION
                                           9
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1175 Page 17 of 43




 1 grant more favorable treatment to comparable secular activities. For

 2 example, in-store retail operations, professional services, and personal

 3 services (including cosmetologists, cosmetology testing, hairstylists,

 4 barbers, estheticians, master estheticians, manicurists, nail salon

 5 workers, electrologists, permanent makeup artists, tanning salons, and

 6 tattoo artists) are all subject to a 25% capacity restriction, but without

 7 the numerical cap imposed on religious services. Proclamation 20-25.9,

 8 Ex. 1, at 4. Also, these temporary restrictions “do not apply to education

 9 (including but not limited to K-12, higher education, trade and vocational

10 schools), childcare, recovery support groups, health care, and courts and

11 judicial branch-related proceedings, all of which are exempt from the

12 modifications….” Id. at 3.

13        Third, the Governor’s prior orders and guidance—under which the
14 Churches have operated for months, which were in effect when the

15 Churches filed their Second Amended Verified Complaint, and which will

16 resume upon expiration of the temporary restrictions—have consistently

17 granted more favorable treatment to many “non-essential” businesses:

18      • Manufacturing facilities in Phase 2 counties may resume
19         operations with no capacity or numerical restrictions, subject only
20         to social distancing and hygiene protocols. See Current Reopening
21         Plan, ECF No. 33-17 at 12; Manufacturing Guidance, ECF No. 33-
22         18 at 1-4.
23      • Restaurants and taverns in Phase 2 counties may resume indoor
24         dining up to 50% of capacity with no numerical cap, so long as there
25         are only 6 people per table (who may be from different households)
26


                        MOTION FOR PRELIMINARY INJUNCTION
                                           10
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1176 Page 18 of 43




 1         and no bar seating. See Current Reopening Plan, ECF. No. 33-17
 2         at 12; Restaurant Guidance, ECF No. 33-19 at 2.
 3      • Professional offices in Phase 2 counties may reach 50% capacity
 4         with no numerical cap. See Current Reopening Plan, ECF No. 33-
 5         17 at 12; Professional Services Guidance, ECF No. 20 at 3.
 6      • Businesses      offering    personal services—including tattoo
 7         parlors, barbershops, and hair or nail salons—may reach 50%
 8         capacity with no numerical cap in Phase 2 counties. See Current
 9         Reopening Plan, ECF No. 33-17 at 12; Personal Services Guidance,
10         ECF No. 33-21 at 3.
11      • “Miscellaneous       venues”      in    Phase     2   counties—including
12         conference centers, convention halls, hotel meeting ballrooms, and
13         sporting arenas—may reach 30% capacity, up to 200 people. See
14         Miscellaneous Venue Guidance, ECF No. 33-23 at 1.
15      • Movie theaters in Phase 2 counties may operate at 25% capacity
16         with no numerical cap, provided that social distancing and other
17         health protocols are satisfied. See Current Reopening Plan, ECF
18         No. 33-17 at 12; Movie Theater Guidance, ECF No. 33-22 at 1.
19        Fourth, the Governor admitted that he has granted exemptions and
20 lenient treatment to protest gatherings. Thousands of Washingtonians

21 gathered for protests and vigils related to the tragic death of George

22 Floyd. The Seattle Times describes the protests as involving “seas” of

23 people “gathering” to “listen to speeches,” with photos showing protestors

24 failing to comply with the State’s gathering limits and social distancing

25

26


                      MOTION FOR PRELIMINARY INJUNCTION
                                           11
     Case 2:20-cv-00197-TOR    ECF No. 37   filed 12/16/20   PageID.1177 Page 19 of 43




 1 protocols.4 Governor Inslee admitted that “[t]housands were protesting,”

 2 but approved the gatherings based on the content of their message: “I

 3 want to thank the protesters who carried a peaceful and important

 4 message.” May 31, 2020 Inslee Statement, ECF No. 33-24 at 1. When it

 5 came to protesters, Governor Inslee affirmed that “I fully support the

 6 right to free speech and peaceful assembly,” and “[a]s people gather today

 7 to protest the unjust death of George Floyd, I hope they do so peacefully

 8 and safely.” May 30, 2020 Inslee Statement, ECF No. 33-25 at 1.

 9 (emphasis added). Governor Inslee expressed his mere “hope” that

10 protestors might wear a mask and “distance as much as you can.”5

11           Importantly, Governor Inslee admitted that supporting protest
12 gatherings while prohibiting other gatherings does “appear to be

13 contradictory,” but that “thousands of people have made a decision that

14 the virus of racism is important enough to fight back by peaceful protests

15 and we have encouraged them to do so in the most distanced manner as

16

17

18

19   4   See Seattle Times Staff, Seattle-area protests: Police declare a riot as
20
     demonstrators gather for fourth day to call for police accountability, THE
21
     SEATTLE           TIMES        (updated            June          2,       2020),
22
     https://www.seattletimes.com/seattle-news/george-floyd-protests-
23
     continue-in-seattle-area-demonstrators-expected-to-gather-for-fourth-
24
     day-to-call-for-racial-justice/.
25   5   Governor Jay Inslee, Address Regarding Demonstrations (June 1, 2020)
26
     (emphasis added), https://www.pscp.tv/w/1OyJAYjMnBgJb.

                        MOTION FOR PRELIMINARY INJUNCTION
                                            12
     Case 2:20-cv-00197-TOR    ECF No. 37   filed 12/16/20   PageID.1178 Page 20 of 43




 1 possible . . . .”6 Governor Inslee stated that, at least for protesters, “there

 2 are some First Amendment rights that we have respected even though

 3 we do understand there have been some increased risks in any large

 4 gathering and we have respected people’s rights in that regard . . . .”7 The

 5 State’s Department of Health acknowledged that the protest gatherings

 6 posed public health risks but nonetheless encouraged the risk-taking

 7 because it agreed with the content of the protesters’ speech. The

 8 Department of Health published a blog post entitled “Risking your health

 9 to fight racism (Thank you!),” which stated, “If you were one of many

10 people in communities across our state who responded to this violent act

11 with outrage, frustration, and peaceful protest, thank you!”8

12                              LEGAL STANDARD
13           To obtain a preliminary injunction, the plaintiff must establish (1)
14 that it is likely to succeed on the merits, (2) that it is likely to suffer

15 irreparable harm in the absence of preliminary relief, (3) that the balance

16 of equities tips in its favor, and (4) that an injunction is in the public

17

18   6   Governor Jay Inslee, Press Conference on Covid-19 (June 8, 2020),
19
     https://www.tvw.org/watch/?clientID=9375922947&eventID=202006112
20
     5
21   7   Governor Jay Inslee, Press Conference on Covid-19 (June 4, 2020),
22
     https://www.tvw.org/watch/?clientID=9375922947&eventID=202006105
23
     3
24   8   Risking your health to fight racism (Thank you!), Medium (Jun. 2,
25
     2020), https://medium.com/wadepthealth/risking-your-health-to-fight-
26
     racism-thank-you-7a528a692f81.

                        MOTION FOR PRELIMINARY INJUNCTION
                                            13
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1179 Page 21 of 43




 1 interest. Melendres v. Arpaio, 695 F.3d 990, 1000 (9th Cir. 2012). To

 2 satisfy the “likelihood of success” element, the Churches do not have to

 3 “prove [their] case in full” or show that they are “more likely than not to

 4 prevail.” See e.g., Koller v. Brown, 224 F. Supp. 3d 871, 875 (N.D. Cal.

 5 2016) (internal citation and quotations omitted). Rather, the Churches

 6 need only show only that they have a “fair chance of success on the

 7 merits” or raise questions “serious enough to require litigation.” Id.

 8 (internal quotations omitted).

 9                                 ARGUMENT
10          The Court should grant a preliminary injunction because the
11 Churches are likely to succeed on the merits, they will suffer irreparable

12 harm without relief, and both the equities and the public interest

13 strongly favor the requested relief.

14     I.     The Churches are likely to succeed on the merits of their
15            claims.
16          The Court should grant the Churches’ motion because they are
17 likely to succeed on the merits of one or more of their claims.

18               The Religious Restrictions violate the Free Exercise
19               Clause.
20          The Supreme Court recently granted injunctive relief to houses of
21 worship challenging similar restrictions in New York, which imposed

22 numerical caps on religious services while designating many secular

23 activities as “essential” and granting more favorable capacity restrictions

24 for even “non-essential” activity. See Diocese of Brooklyn, 2020 WL

25 6948354, at *1-4. There, the plaintiffs maintained that the order treated

26 houses of worship more harshly than “comparable secular facilities.” Id


                        MOTION FOR PRELIMINARY INJUNCTION
                                           14
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1180 Page 22 of 43




 1 at *1. The Supreme Court agreed, holding that the executive order was

 2 not “neutral” or of “general applicability” because it “single[d] out houses

 3 of worship for especially harsh treatment.” Id. In reaching that holding,

 4 the Court determined that the favored comparators included businesses

 5 that New York had categorized as “essential” under its guidance—e.g.,

 6 acupuncture clinics, campgrounds, garages, certain manufacturing

 7 facilities, and all transportation facilities. Id. at *2.

 8        Justice Gorsuch, who also joined the majority opinion, noted in his
 9 concurrence that New York’s list of better-treated, “essential” businesses

10 also included hardware stores, bicycle repair shops, certain signage

11 companies,      accounting     firms,   law     firms,     insurance    agencies,
12 laundromats, and liquor stores. Id. at *4 (Gorsuch, J., concurring). Even

13 some “non-essential” businesses operated at capacities greater than

14 places of worship. Id. at *2. The Supreme Court held that New York’s

15 categorizations of “essential” and “non-essential” activity “lead to

16 troubling results” because large stores “could literally have hundreds of

17 people shopping there on any given day” while religious organizations

18 were prohibited from exceeding numerical caps. Id. (internal quotation

19 marks omitted).

20        The Ninth Circuit recently followed suit, recognizing that the
21 Supreme Court’s decision in Diocese of Brooklyn represents a “seismic

22 shift in Free Exercise law” that “compels” it to grant injunctive relief. See

23 Calvary Chapel, 2020 WL 7350247, at *3. In Calvary Chapel, a church

24 challenged Nevada’s COVID-19 restrictions, which allowed casinos,

25 retail businesses, bowling alleys, arcades, non-retail outdoor venues,

26 gyms, fitness facilities, restaurants, breweries, distilleries, wineries, and


                      MOTION FOR PRELIMINARY INJUNCTION
                                           15
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1181 Page 23 of 43




 1 body-art and piercing facilities to operate at 50% of their building

 2 capacity, while limiting houses of worship to 50 people, regardless of

 3 building size. Id. at *2. The district court upheld the restrictions, but the

 4 Ninth Circuit reversed, holding that the restrictions triggered strict

 5 scrutiny because they treated some secular activities better than

 6 religious gatherings. Id. at *2-*4.

 7        Here, Governor Inslee’s COVID-19 orders warrant the same result.
 8 Because the Religious Restrictions “directly prohibit[ed]” the Churches’

 9 desired “religious activity,” it strongly implicates the Free Exercise

10 Clause. Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct.

11 2012, 2022 (2017) (quotation omitted). Religious discrimination is “odious

12 to our Constitution.” Id. at 2025. Normally, that means “government may

13 not use religion as a basis of classification for the imposition of duties,

14 penalties, privileges or benefits.” McDaniel v. Paty, 435 U.S. 618, 639

15 (1978) (Brennan, J., concurring). The Free Exercise guarantees religious

16 believers—at a bare minimum—“[ ]equal treatment.” Church of the

17 Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 542 (1993). To

18 determine whether a law treats religious believers and their practices

19 equally, this Court directs courts to “survey meticulously” the law’s text

20 and “real operation.” Id. at 531, 534, 535. A law that is not both neutral

21 and generally applicable faces strict scrutiny. Id. at 531.

22              1. The Religious Restrictions trigger strict scrutiny
23                 because they are not generally applicable.

24        A law fails the general applicability requirement if it does not
25 “prohibit nonreligious conduct that endangers [the state’s] interests in a

26 similar or greater degree than” the prohibited religious conduct. Id. at


                      MOTION FOR PRELIMINARY INJUNCTION
                                           16
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1182 Page 24 of 43




 1 543. At a minimum, the State cannot restrict worship services while

 2 “exempt[ing] or treat[ing] more leniently” secular activities that are

 3 “comparable,” “where large groups of people gather in close proximity for

 4 extended periods of time.” S. Bay United Pentecostal Church v. Newsom,

 5 No. 20-55533, 509 U. S. ___, 2020 WL 2813056, at *1 (May 29, 2020).

 6 Importantly, however, religious and secular comparators need not be

 7 identical in order for the court to recognize a Free Exercise violation. See

 8 Diocese of Brooklyn, 2020 WL 6948354, at *1-*2 (citing a range of secular

 9 comparators like transportation facilities and liquor stores with physical

10 environments distinguishable from some religious services). Finally, “it

11 does not suffice for a State to point out that, as compared to houses of

12 worship, some secular businesses are subject to similarly severe or even

13 more severe restrictions.” Id. at *8 (Kavanaugh, J., concurring).

14        Defendants’ orders and guidance fail the general applicability
15 requirement for the same reasons the Supreme Court identified in

16 Diocese of Brooklyn. First, like the unconstitutional restrictions in New

17 York, Defendants categorize some activity as “essential” and “non-

18 essential,” which leads to the very same “troubling results.” Id. Governor

19 Inslee’s list of “essential” activity is 14 pages long and covers more than

20 150 types of secular operations. See Essential Workers List, ECF No. 33-

21 4, at 1-12. And Governor Inslee’s categorization of “essential” operations

22 includes nearly every activity that the Supreme Court found “troubling”

23 in Diocese of Brooklyn, including transportation facilities, manufacturing

24 facilities, hardware and home improvement stores, garages, bicycle

25 repair shops, accounting firms, law firms, laundromats, and liquor stores.

26 Compare Essential Workers List, ECF No. 33-4, at 1-12, with Diocese of


                      MOTION FOR PRELIMINARY INJUNCTION
                                           17
     Case 2:20-cv-00197-TOR   ECF No. 37    filed 12/16/20   PageID.1183 Page 25 of 43




 1 Brooklyn, 2020 WL 6948354, at *1-*5. In fact, Governor Inslee’s list of

 2 “essential” operations goes even further, granting de facto gathering

 3 exceptions for cannabis retailers, breweries, wineries, coffee production

 4 facilities, company cafeterias, and media operations. See Essential

 5 Workers List, ECF No. 33-4 at 1-12. “Who knew public health would so

 6 perfectly align with secular convenience?” Diocese of Brooklyn, 2020 WL

 7 6948354, at *4 (Gorsuch, J., concurring). “In [the Governor’s] judgment

 8 laundry and liquor, travel and tools, are all ‘essential’ while traditional

 9 religious exercises are not. That is exactly the kind of discrimination the

10 First Amendment forbids.” Id. (emphasis added).

11        Second, the Governor’s restrictions are not generally applicable
12 because even “non-essential” activities receive more favorable treatment

13 than the Churches. See id. at *1-2 (per curiam). Even under the current

14 “temporary” guidance set to expire on January 4, 2020, religious services

15 are limited to 25% capacity with a hard cap of 200 people, regardless of

16 building size. See Proclamation 20-25.9, Ex. 1, at 3. Meanwhile, in-store

17 retail operations, professional services, and personal services (including

18 cosmetologists, cosmetology testing, hairstylists, barbers, estheticians,

19 master estheticians, manicurists, nail salon workers, electrologists,

20 permanent makeup artists, tanning salons, and tattoo artists) are all

21 subject to a 25% capacity restriction but without any numerical cap, and

22 the temporary restrictions “do not apply to education (including but not

23 limited to K-12, higher education, trade and vocational schools),

24 childcare,    health   care,   and      courts   and      judicial   branch-related
25 proceedings, all of which are exempt from the modifications….” Id. at 3-

26 4.


                      MOTION FOR PRELIMINARY INJUNCTION
                                            18
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1184 Page 26 of 43




 1        This disparate treatment is even more striking under the orders
 2 and guidance that were in effect when the Churches filed their Second

 3 Amended Verified Complaint, which are set to resume on January 4,

 4 2020. See Second Am. V. Compl., ECF No. 33 (filed Nov. 16, 2020);

 5 Proclamation 20-25.8, Ex. 9, at 3, 6 (providing that new restrictions

 6 become effective November 17, 2020); Proclamation 20-25.9, Ex. 1, at 3,

 7 6 (providing that the temporary restrictions will expire on January 4,

 8 2020, and that the remaining prohibitions from Proclamations 20-25, et

 9 seq. will remain in effect).

10        For example, restaurants and taverns aptly demonstrate the
11 Governor’s discrimination. Justice Gorsuch, who joined in the majority

12 opinion in Diocese of Brooklyn, described Governors’ orders privileging

13 “restaurants . . . over churches, mosques, and temples” as a “radical [ ]

14 departure from the First Amendment’s terms and long settled rules

15 about its application.” Diocese of Brooklyn, 2020 WL 6948354, at *5

16 (Gorsuch, J., concurring) (cleaned up). Indeed, courts broadly agree that

17 gatherings at restaurants are comparable to religious gatherings. E.g.,

18 Soos v. Cuomo, No. 1:20-cv-651, 2020 WL 3488742, at *11 (N.D.N.Y. June

19 26, 2020); Antietam Battlefield KOA v. Hogan, No. 1:20-cv-01130, 2020

20 WL 2556496, at *9 (D. Md. May 20, 2020); Calvary Chapel of Bangor v.

21 Mills, No. 1:20-cv-00156, 2020 WL 2310913, at *8 (D. Me. May 9, 2020);

22 Cross Culture Christian Ctr. v. Newsom, No. 2:20-cv-00832, 2020 WL

23 2121111, at *6 (E.D. Cal. May 5, 2020); Maryville Baptist Church v.

24 Beshear, No. 3:20-cv-278, 2020 WL 1909616, at *2 (W.D. Ky. Apr. 18,

25 2020). Restaurants are “comparable” to indoor religious services because

26 they involve “large groups of people [who] gather in close proximity for


                      MOTION FOR PRELIMINARY INJUNCTION
                                           19
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1185 Page 27 of 43




 1 extended periods of time.” See S. Bay, 2020 WL 2813056, at *1. Here,

 2 although the current “temporary” guidance prohibits indoor dining

 3 through January 4, 2020, the prior restrictions—which were in effect

 4 when the Churches filed their complaints, and which will soon resume—

 5 allow restaurants and taverns to operate at 50% capacity without any

 6 numerical cap, so long as there are 6 people per table (who may be from

 7 different households). See Restaurant Guidance, ECF No. 33-19 at 1-2.

 8        Manufacturing facilities present another illuminating example. In
 9 Diocese of Brooklyn, the Supreme Court held that subjecting religious

10 services     to a hard numerical cap while designating chemical
11 manufacturing plants as “essential” constitutes “disparate treatment”

12 that renders the restrictions “not neutral and of general applicability.”

13 See 2020 WL 6948354, at *2. Here, Governor Inslee categorized many

14 manufacturing      plants    as   “essential,”     and     even   “non-essential”
15 manufacturing plants may continue operations with no capacity or

16 numerical restrictions, subject only to social distancing and hygiene

17 protocols.    See Essential Workers List, ECF No. 33-4 at 1-12;
18 Manufacturing Guidance, ECF No. 33-19 at 1-4.

19        Governor Inslee’s discriminatory treatment extends far beyond
20 restaurants and manufacturing plants. While houses of worship are

21 limited to 25% capacity with a 200-person cap, a more generous 50%

22 capacity allowance (without any numerical cap) applies to professional

23 offices and personal services like tattoo parlors and salons. See Current

24 Reopening Plan, ECF No. 33-17 at 12; Professional Services Guidance,

25 ECF No. 33-20 at 3; Personal Services Guidance, ECF No. 33-21 at 3.

26 “Miscellaneous venues” in Phase 2 counties—including conference


                      MOTION FOR PRELIMINARY INJUNCTION
                                           20
     Case 2:20-cv-00197-TOR    ECF No. 37   filed 12/16/20   PageID.1186 Page 28 of 43




 1 centers, convention halls, hotel meeting ballrooms, and sporting arenas—

 2 may reach 30% capacity, up to 200 people. See Miscellaneous Venue

 3 Guidance, ECF No. 33-23 at 1. And movie theaters in Phase 2 counties

 4 may operate at 25% capacity with no numerical cap. See Current

 5 Reopening Plan, ECF No. 33-17 at 12; Movie Theater Guidance, ECF No.

 6 33-22 at 1.

 7           Finally, Defendants’ de facto exemptions also include protest
 8 gatherings, which the Governor admits present “increased risks.”9

 9 Governor Inslee issued statements expressing support for “thousands” of

10 people in Washington to “gather” in protest. See May 31, 2020 Inslee

11 Statement, ECF No. 33-24; May 30, 2020 Inslee Statement, ECF No. 33-

12 25. Instead of enforcing his gathering or social distancing restrictions,

13 Governor Inslee expressed his mere “hope” that protestors might wear a

14 mask and “distance as much as you can.”10 In reality, the protests looked

15 like this11:

16

17

18

19

20

21

22

23

24   9   Supra note 7.
25   10   Supra note 5.
26   11   Supra note 4.

                          MOTION FOR PRELIMINARY INJUNCTION
                                            21
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1187 Page 29 of 43




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11 When it comes to protest gatherings, Governor Inslee permits thousands

12 to gather in violation of his orders, but he will not grant churches the

13 same accommodation.

14        The Governor’s failure to restrict the above-referenced secular
15 activities demonstrates that the restrictions on churches are not

16 generally applicable.

17              2. The religious restrictions trigger strict scrutiny
18
                   because they are not neutral.

19        The religious restrictions trigger strict scrutiny for another
20 independent reason: they are not neutral. Neutrality and general

21 applicability are separate but interrelated, and failure to satisfy one

22 requirement is a likely indication that the other has not been satisfied.

23 Lukumi, 508 U.S. at 521.

24        As a threshold matter, the religious restrictions are not facially
25 neutral. The virus does not care whether the purpose of a gathering is

26 commercial, cultural, political, or religious. But instead of issuing neutral


                      MOTION FOR PRELIMINARY INJUNCTION
                                           22
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1188 Page 30 of 43




 1 orders regulating the size, duration, and conduct for all gatherings, the

 2 Governor’s orders impose unique restrictions on “religious services.” See

 3 Proclamation 20-25.9, Ex. 1, at 4. And the Governor issues unique

 4 guidance documents to single out gatherings held by “Religious and

 5 Faith-based      Organization[s],”      repeatedly        maligning     “spiritual
 6 gatherings” as “COVID-19 ‘superspreader’ events” that should continue

 7 to be held remotely. See, e.g., First Religious Guidance, ECF No. 33-13 at

 8 1; Second Religious Guidance, ECF No. 33-14 at 1. The Governor’s orders

 9 trigger strict scrutiny by facially singling out religious conduct for

10 uniquely adverse treatment.

11        Furthermore, “[t]he Free Exercise Clause bars even ‘subtle
12 departures     from neutrality’ on matters of religion.” Masterpiece
13 Cakeshop, Ltd. v. Colorado Civil Rights Comm’n, 138 S. Ct. 1719, 1731

14 (2018) (quoting Lukumi, 508 U.S. at 534). In Diocese of Brooklyn, the

15 Supreme Court held that COVID-19 restrictions fail the neutrality

16 requirement when they “they single out houses of worship for especially

17 harsh treatment” by imposing hard numerical caps and a “non-essential”

18 categorization for religious services while granting and “essential”

19 categorization and/or more favorable restrictions for secular activities.

20 See Diocese of Brooklyn, 2020 WL 6948354, at *1. The Supreme Court has

21 also explained that a law or rule is not neutral if it visits “gratuitous

22 restrictions on religious conduct”; results in a “religious gerrymander”

23 that in practical effect singles out religious practices for worse treatment;

24 or treats the same conduct as lawful when undertaken for secular reasons

25 but unlawful when undertaken for religious reasons. Lukumi, 508 U.S.

26 at 533–35. The Supreme Court’s free-exercise decisions therefore demand


                      MOTION FOR PRELIMINARY INJUNCTION
                                           23
     Case 2:20-cv-00197-TOR    ECF No. 37   filed 12/16/20   PageID.1189 Page 31 of 43




 1 that this Court “survey meticulously,” Lukumi, 508 U.S. at 534, the risks

 2 and character of the businesses and activities that the State continues to

 3 allow.

 4        Here, the religious restrictions single out churches for adverse
 5 treatment and treat the same conduct as lawful when undertaken for

 6 secular     purposes.      Only   religious    services     were    maligned    as
 7 “superspreader events even though COVID-19 outbreaks have been

 8 traced to many of the secular activities receiving favorable treatment,

 9 including    restaurants, offices, manufacturing and food-processing
10 facilities, nail salons, and hair salons. See Media Reports Tracing

11 Outbreaks to Secular Businesses, attached as Exhibit 10.” Indeed, many

12 secular operations are subject to neither capacity nor numerical

13 restrictions. Further, the State imposes unique restrictions on churches

14 even when they can hold services in accordance with social-distancing

15 and safety guidelines that the State accepts as sufficient for many secular

16 businesses and activities. The Churches have voluntarily adopted

17 procedures more than adequate to this end. See Second Am. V. Compl. ¶¶

18 42-46.

19        The State trusts its residents to socially distance and follow general
20 health and safety guidelines while gathering together on a daily basis for

21 secular activities, but it does not trust them to do so even once a week if

22 the purpose of their gathering is religious. “Come to think of it, aren’t the

23 two groups of people often the same people—going to work on one day and

24 going to worship on another? Roberts v. Neace, 958 F.3d 409, 414 (6th Cir.

25 2020) (emphasis in original). “How can the same person be trusted to

26 comply with social-distancing and other health guidelines in secular


                      MOTION FOR PRELIMINARY INJUNCTION
                                            24
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1190 Page 32 of 43




1 settings but not be trusted to do the same in religious settings? The

2 distinction defies explanation, or at least the Governor has not provided

3 one.” Id. This double standard is unconstitutional. See id.; Lukumi, 508

4 U.S. at 547 (strict scrutiny should apply “even upon slight suspicion” that

5 “state intervention” stems from “distrust of [religious] practices”);

6 Masterpiece Cakeshop, 138 S. Ct. at 1731 (“The Constitution commits

7 government itself to religious tolerance, and upon even slight suspicion

8 that proposals for state intervention stem from animosity to religion or

9 distrust of its practices, all officials must pause to remember their own

10 high duty to the Constitution and to the rights it secures.”) (internal

11 quotations omitted).

12              3. The religious restrictions trigger strict scrutiny
13                 because they involve a system of individual
                   exemptions.
14
          The religious restrictions also trigger strict scrutiny because they
15
     arise out of “a system of individual exemptions.” Emp’t Div., Dep’t of
16
     Human Res. of Or. v. Smith, 494 U.S. 872, 884 (1990). In Smith, the
17
     Supreme Court concluded that laws burdening religious exercise trigger
18
     strict scrutiny if they are not “neutral” towards religion or “of general
19
     applicability.” Id. at 879. Applying that test, the Court held that the Free
20
     Exercise Clause did not prohibit the government from denying
21
     unemployment benefits to a worker fired for using illegal drugs, even if
22
     the drugs were used for religious reasons. Id. at 890. In so doing, the
23
     Court was careful to distinguish neutral, generally applicable drug laws
24
     from laws allowing a government official to make an “individualized . . .
25

26


                       MOTION FOR PRELIMINARY INJUNCTION
                                           25
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1191 Page 33 of 43




 1 assessment of the reasons for the relevant conduct.” Id. at 882–84 (citing

 2 cases).

 3        In explaining this distinction, the Court discussed Sherbert v.
 4 Verner, 374 U.S. 398 (1963), which involved an unemployment

 5 compensation law that allowed the government to deny unemployment

 6 benefits if the person refused work “without good cause.” Smith, 494 U.S.

 7 at 884. The Court explained that strict scrutiny properly applied in

 8 Sherbert because the law’s “good cause” inquiry “created a mechanism for

 9 individualized    exemptions” depending on a government official’s
10 discretion. Id. at 884–85. “[W]here the State has in place a system of

11 individual exemptions, it may not refuse to extend that system to cases

12 of ‘religious hardship’ without compelling reason.” Id. at 884.

13        This case falls squarely within the “individualized assessments”
14 exception to Smith. By declaring a state of emergency, the Governor has

15 given himself unbridled discretion to grant individualized exemptions

16 from any gathering restrictions. And as explained above, the Governor

17 has exercised that unfettered discretion. He has excused “essential”

18 activity and even some “non-essential” activity from capacity and

19 numerical restrictions, while refusing to extend a similar accommodation

20 to the Churches’ worship services.

21        Because the Governor’s exercise of his emergency powers has
22 resulted in a system of “individual exemptions,” the government cannot

23 “refuse to extend that system to cases of ‘religious hardship’” without

24 surviving strict scrutiny. Smith, 494 U.S. at 884.

25

26


                      MOTION FOR PRELIMINARY INJUNCTION
                                           26
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1192 Page 34 of 43




 1              4. Neither Jacobson nor South Bay gives the
 2                 government license to treat the Churches worse
                   than restaurants and other comparators.
 3

 4        Defendants may contend that, under Jacobson v. Massachusetts,
 5 197 U.S. 11 (1905), or South Bay, strict scrutiny does not apply because

 6 the religious restrictions are an exercise of the Governor’s emergency

 7 police powers. In Jacobson, the Supreme Court upheld a neutral, across-

 8 the-board smallpox requirement, recognizing that elected officials bear

 9 primary responsibility for laws involving public health. See 197 U.S. at

10 12-13. In South Bay, Chief Justice Roberts published a concurring

11 opinion denying a church’s emergency application for injunctive relief

12 from COVID-19 restrictions limiting worship services to 25% capacity or

13 100 people. See S. Bay, 2020 WL 2813056, at *1. In his South Bay

14 concurrence, Chief Justice Roberts cited Jacobson for the proposition that

15 “our Constitution principally entrusts the safety and the health of the

16 people to the politically accountable officials of the States to guard and

17 protect,” and found that secular activities receiving more favorable

18 treatment were not comparable because they did not involve large groups

19 gathering in close proximity for extended periods of time. See id. (internal

20 quotations omitted).

21        But the Supreme Court’s recent decision in Diocese of Brooklyn
22 forecloses such an argument. Foregoing any reference to Jacobson, the

23 Supreme Court Diocese of Brooklyn relied on Lukumi’s “minimum

24 requirement of neutrality” standard and concluded that New York’s

25 regulations missed the mark. 2020 WL 6948354, at *1–*2. The majority’s

26 silence about Jacobson is particularly telling. And if there were any doubt


                      MOTION FOR PRELIMINARY INJUNCTION
                                           27
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1193 Page 35 of 43




 1 after reading the majority opinion about whether Jacobson holds any

 2 place in modern constitutional analysis, Justice Gorsuch’s concurrence

 3 and Chief Justice Roberts’ dissent collectively put the question to rest.

 4        Justice Gorsuch criticized the concurrence in South Bay for
 5 “reach[ing] back 100 years . . . to grab hold of our decision in Jacobson”

 6 to justify the denial of the South Bay’s emergency application. Diocese of

 7 Brooklyn, 2020 WL 6948354, at *5 (Gorsuch, J., concurring). Doing so

 8 was a mistake, Justice Gorsuch said, because Jacobson “involved an

 9 entirely different mode of analysis, an entirely different right, and an

10 entirely different kind of restriction.” Id. No Justice disagreed with that

11 assessment, including the Chief Justice, who authored the South Bay

12 concurrence. About his South Bay opinion, the Chief Justice noted that

13 Jacobson “warranted exactly one sentence,” and an “uncontroversial” one

14 at that. Id. at *9 (Roberts, C.J., dissenting). That uncontroversial

15 assertion? “Our Constitution principally entrusts ‘[t]he safety and the

16 health of the people’ to the politically accountable officials of the States

17 ‘to guard and protect.’” S. Bay, 140 S. Ct. at 1613 (Roberts, C.J.,

18 concurring) (quoting Jacobson, 197 U.S. at 38). To read anything more

19 into that solitary Jacobson reference, the Chief Justice wrote, requires

20 one to “reach beyond the words themselves . . . .” Diocese of Brooklyn,

21 2020 WL 6948354, at *9 (Roberts, C.J., dissenting).

22        Importantly, the Supreme Court has now granted emergency
23 injunctive relief for houses of worship on three occasions, vacating

24 appellate decisions upholding COVID-19 restrictions and remanding

25 with instructions that the courts reconsider in light of the Supreme

26 Court’s Diocese of Brooklyn decision. See Harvest Rock Church v.


                      MOTION FOR PRELIMINARY INJUNCTION
                                           28
     Case 2:20-cv-00197-TOR    ECF No. 37   filed 12/16/20   PageID.1194 Page 36 of 43




 1 Newsom, No. 20A94, 2020 WL 7061630 (U.S. Dec. 3, 2020); High Plains

 2 Harvest Church v. Polis, No. 20A105, 2020 WL 7345850 (U.S. Dec. 15,

 3 2020); Robinson v. Murphy, No. 20A95, 2020 WL 7346601 (U.S. Dec. 15,

 4 2020).

 5           For these reasons, Jacobson provides no support for Defendants’
 6 view that the challenged orders and guidance escape strict scrutiny in

 7 favor of a more deferential standard of review. Instead, Diocese of

 8 Brooklyn “makes . . . plain” that “courts must resume applying the Free

 9 Exercise Clause.” Diocese of Brooklyn, 2020 WL 6948354, at *5 (Gorsuch,

10 J., concurring).12

11                The religious restrictions violate the Churches’ free
12                speech and assembly rights.

13           Religious speech is protected under the First Amendment. See, e.g.,
14 Widmar v. Vincent, 454 U.S. 263, 269 (1981); Lovell v. City of Griffin, 303

15 U.S. 444 (1938). And the government may not restrict private speech on

16 private property, religious or otherwise, without satisfying strict

17 scrutiny. Reed v. Town of Gilbert, 576 U.S. 155 (2015) (town’s sign

18 ordinance restricting speech “on private property or on a public right of

19 way” subject to strict scrutiny). Because the Church’s services consist

20 entirely of protected expression and speech, the Religious Restrictions

21

22   12   For an exhaustive treatment of Jacobson’s application before and after
23
     the Supreme Court’s decision in Diocese of Brooklyn, see Brief of Religious
24
     Organizations as Amici Curiae in Support of Petitioner, Calvary Chapel
25
     Dayton Valley v. Sisolak, No. 20-637 (U.S. Dec. 10, 2020), attached as
26
     Exhibit 11.

                         MOTION FOR PRELIMINARY INJUNCTION
                                            29
     Case 2:20-cv-00197-TOR    ECF No. 37   filed 12/16/20   PageID.1195 Page 37 of 43




 1 restrict speech and trigger strict scrutiny. See S. Oregon Barter Fair v.

 2 Jackson Cnty., Or., 372 F.3d 1128 (9th Cir. 2004) (“religious ceremonies”

 3 are “expressive”).

 4           In addition, the Governor’s orders restrict religious expression but
 5 do not impose a similar restriction on expressive activities performed at

 6 protest events. Like church services, Governor Inslee notes that protest

 7 gatherings       enjoy speech and assembly rights under the First
 8 Amendment. See May 30, 2020 Inslee Statement, ECF No. 33-25. Like

 9 church services, protests involve people “gathering” to “listen to

10 speeches.”13 But Governor Inslee applauded protest gatherings involving

11 “thousands” of people based on his belief that they carried an “important

12 message,” while maintaining a strict 200-person limit on indoor religious

13 services and a 100-person limit on outdoor services. May 31, 2020 Inslee

14 Statement, ECF No. 33-24.

15           Governor Inslee publicly admitted that supporting protest
16 gatherings while prohibiting other gatherings does “appear to be

17 contradictory,”14 and explained that his preferential treatment related to

18 the content of the speech: “thousands of people have made a decision that

19 the virus of racism is important enough to fight back by peaceful protests

20 and we have encouraged them to do so in the most distanced manner as

21 possible . . . .”15 Meanwhile, the Churches—who enjoy the same First

22 Amendment rights—would be subject to imprisonment and fines if they

23

24   13   Supra note 4.
25   14   Supra note 6.
26   15   Supra note 6.

                          MOTION FOR PRELIMINARY INJUNCTION
                                            30
     Case 2:20-cv-00197-TOR    ECF No. 37   filed 12/16/20   PageID.1196 Page 38 of 43




 1 made an identical decision that the virus of sin (including racism) is

 2 important enough to fight back through religious speech and assembly.

 3 Governor Inslee stated that for protesters—but apparently not for the

 4 Churches—“there are some First Amendment rights that we have

 5 respected even though we do understand there have been some increased

 6 risks in any large gathering and we have respected people’s rights in that

 7 regard . . . .”16 Such a content- and viewpoint-based restriction triggers

 8 strict scrutiny. See Sanders Cnty. Republican Cent. Comm. v. Bullock,

 9 698 F.3d 741, 746 (9th Cir. 2012) (content-based restriction triggers strict

10 scrutiny). As explained below, the Defendants cannot satisfy that

11 rigorous standard.

12                The religious restrictions fail strict scrutiny.
13           “Because the challenged restrictions are not neutral and of general
14 applicability, they must satisfy strict scrutiny, and this means that they

15 must be narrowly tailored to serve a compelling state interest.” Diocese

16 of Brooklyn, 2020 WL 6948354, at *2 (citing Lukumi, 508 U.S. at 546)

17 (internal quotations omitted). Slowing the spread of COVID–19 is

18 certainly a compelling interest. Id. But “a law cannot be regarded as

19 protecting an interest ‘of the highest order’ when it leaves appreciable

20 damage to that supposedly vital interest unprohibited.” Lukumi, 508

21 U.S. at 547 (internal markings omitted). In Diocese of Brooklyn, the

22 Supreme Court held that restrictions imposing a hard numerical cap on

23 religious services are not narrowly tailored—and therefore, fail strict

24 scrutiny—where the government could use building capacity restrictions

25

26   16   Supra note 7.

                          MOTION FOR PRELIMINARY INJUNCTION
                                            31
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1197 Page 39 of 43




 1 (without a hard numerical cap) already approved as sufficiently safe for

 2 secular indoor gatherings. See id. This is especially true when religious

 3 plaintiffs are willing to comply with standard health and safety protocols.

 4 See id.

 5        Defendants cannot satisfy strict scrutiny for two reasons. First, as
 6 detailed above, the Governor has exempted numerous secular activities

 7 and facilities from the gathering restriction currently placed on houses of

 8 worship. See Lukumi, 508 U.S. at 536–38 (concluding that when the same

 9 conduct “in almost all other circumstances [goes] unpunished,” religious

10 conduct has been unconstitutionally “singled out for discriminatory

11 treatment”). This fact alone justifies injunctive relief.

12        Second, the religious restrictions are not narrowly tailored to the
13 least restrictive means possible to achieve the government’s interest.

14 Governor has offered no justification for why compliance with social-

15 distancing and hygiene requirements on the part of churches would not

16 satisfy the government’s public health interest. Indeed, the continued

17 reliance on social-distancing and hygiene restrictions for similar secular

18 activities proves that the additional restrictions and burdens placed on

19 religious services are not the least-restrictive way to satisfy the State’s

20 purported     interest.    With   respect    to    complete     ban   on   indoor
21 congregational     singing—which        predominately       impacts   houses    of
22 worship, and which infringes on the Churches’ religious belief that

23 singing and musical instruments are required for worship, see Ex. 2, ¶

24 29; Ex. 3, ¶ 27—the state could achieve its interests by limiting the time

25 for singing and/or by requiring singers and musicians to stand even

26 further than six feet apart. Instead, Defendants’ guidance issues an


                      MOTION FOR PRELIMINARY INJUNCTION
                                           32
     Case 2:20-cv-00197-TOR     ECF No. 37   filed 12/16/20   PageID.1198 Page 40 of 43




 1 overbroad         prohibition of all indoor congregational singing and
 2 micromanages the particular number and type of instruments allowed

 3 for     accompaniment. Because Defendants cannot withstand strict
 4 scrutiny, a preliminary injunction should issue.

 5       II.     The Church has already suffered and will continue to
 6               suffer irreparable harm without an injunction.

 7             The Supreme Court recognizes that “the deprivation of First
 8 Amendment freedoms, for even minimal periods of time, unquestionably

 9 constitutes irreparable injury.” Diocese of Brooklyn, 2020 WL 6948354,

10 at *3 (citing Elrod v. Burns, 427 U.S. 347, 373 (1976)). And restrictions

11 imposing a hard numerical cap on religious services cause irreparable

12 injury by barring congregants, especially because “remote viewing is not

13 the same as personal attendance.” Id. As detailed above, the Religious

14 Restrictions have already violated the Churches’ constitutional rights.

15 The Religious Restrictions have also harmed (and continue to harm) the

16 Churches’ ministries by suspending weddings, baptisms, services for

17 vulnerable populations, membership vows, support for youth, and church

18 leadership meetings. See id., ¶ 108.

19       III. The balance of equities sharply favors the Churches.
20             The equities favor the Churches because the law places a premium
21 on protecting constitutional rights and because the government has

22 deemed less restrictive means sufficient to protect public health in many

23 comparable contexts. The Religious Restrictions irreparably harms the

24 Churches’ constitutional rights and significantly hinders their ability to

25 minister to         their parishioners and communities. Meanwhile, an
26 injunction need not harm Defendants at all. Local health officials can


                          MOTION FOR PRELIMINARY INJUNCTION
                                             33
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1199 Page 41 of 43




 1 subject infected persons to orders of isolation and quarantine and the

 2 State     remains free to adopt neutral and reasonable gathering
 3 restrictions, including narrowly tailored social distancing and health and

 4 safety measures. But a 25% capacity restriction and a flat ban on services

 5 involving more than 200 people—regardless of the physical capacity of

 6 the church or the protective measures in place—serves no governmental

 7 interest and is not narrowly tailored.

 8     IV.   An injunction will serve the public interest.
 9         “[I]t is always in the public interest to prevent the violation of a
10 party’s constitutional rights.” Melendres, 695 F.3d at 1002. This is

11 particularly true for First Amendment freedoms. Because the requested

12 injunction will accomplish this, the public interest also favors an order

13 protecting the Churches.

14                                CONCLUSION
15         For these reasons, the Churches respectfully request that this
16 Court grant this motion to enjoin the capacity restrictions, hard

17 numerical caps, and musical restrictions in the religious orders and

18 guidance in effect since the Churches filed their Second Amended

19 Verified Complaint—Proclamations 20-25.7, 20-25.8, 20-25.9, as well as

20 the third and fourth religious guidance documents—and at the very least

21 extend to the Churches a 50% capacity limit with no hard cap, as the

22 State has done for other activities in the state.

23

24

25

26


                      MOTION FOR PRELIMINARY INJUNCTION
                                           34
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1200 Page 42 of 43




1         Respectfully submitted this 16th day of December 2020.
2

3     s/ Ryan J. Tucker
      Kristen K. Waggoner, WA Bar 27790
4     Ryan J. Tucker (AZ Bar 034382)*
5     Jeremiah Galus (AZ Bar 030469)*
      ALLIANCE DEFENDING FREEDOM
6
      15100 N. 90th Street
7     Scottsdale, AZ 85260
      Telephone: (480) 444-0020
8
      kwaggoner@adflegal.org
9     rtucker@adflegal.org
10    jgalus@adflegal.org

11    David A. Cortman (GA Bar 188810)*
12    ALLIANCE DEFENDING FREEDOM
      1000 Hurricane Shoals Rd. NE
13
      Ste. D-1100
14    Lawrenceville, GA 30043
      Telephone: (770) 339-0774
15
      dcortman@ADFlegal.org
16

17    *Admitted pro hac vice

18

19

20

21

22

23

24

25

26


                      MOTION FOR PRELIMINARY INJUNCTION
                                           35
     Case 2:20-cv-00197-TOR   ECF No. 37   filed 12/16/20   PageID.1201 Page 43 of 43




1                             Certificate of Service
2
          I hereby certify that on the 16th day of December, 2020, the
3
     foregoing was filed with the Clerk of Court using CM/ECF system, which
4
     in turn automatically generated a Notice of Electronic Filing to all parties
5
     in the case who are registered users of the CM/ECF system.
6

7
                                             s/ Ryan J. Tucker
8                                            Ryan J. Tucker, AZ Bar 034382*
                                             ALLIANCE DEFENDING FREEDOM
9
                                             15100 N. 90th Street
10                                           Scottsdale, AZ 85260
11                                           Telephone: (480) 444-0020
                                             rtucker@adflegal.org
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                       MOTION FOR PRELIMINARY INJUNCTION
                                           36
